Illinois Official Reports                            Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity of
                               Appellate Court                              this document
                                                                            Date: 2016.02.09
                                                                            13:20:29 -06'00'




                  People v. Johnson, 2015 IL App (3d) 140364



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           TRACY EUGENE JOHNSON, Defendant-Appellant.



District & No.    Third District
                  Docket No. 3-14-0364



Filed             December 23, 2015



Decision Under    Appeal from the Circuit Court of Rock Island County, No. 13-CF-591;
Review            the Hon. Walter D. Braud, Judge, presiding.



Judgment          Vacated and remanded with directions.



Counsel on        Michael J. Pelletier and Peter A. Carusona, both of State Appellate
Appeal            Defender’s Office, of Ottawa, for appellant.

                  John L. McGehee, State’s Attorney, of Rock Island (Terry A. Mertel,
                  of State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                  People.



Panel             JUSTICE WRIGHT delivered the judgment of the court, with opinion.
                  Justices Holdridge and Lytton concurred in the judgment and opinion.
                                               OPINION

¶1       Defendant, Tracy Eugene Johnson, appeals from his burglary conviction, 30-year prison
     sentence, and judgment that ordered defendant to the “pay the costs of prosecution herein.” On
     appeal, defendant argues that the matter should be remanded with directions for the trial court
     to review and correct the recorded judgment for “costs” and enter the correct amount of all
     financial charges in a written order supported by statutory authority. We vacate the order for
     the “costs of prosecution” and remand with directions.

¶2                                               FACTS
¶3       Defendant was charged by information with burglary (720 ILCS 5/19-1(a) (West 2012)).
     The charging instrument alleged that defendant committed the offense on June 21, 2013. The
     case proceeded to a jury trial, and at the conclusion of the trial, the jury found defendant guilty.
¶4       On March 28, 2014, the court sentenced defendant to 30 years’ imprisonment. The court
     awarded defendant credit for time spent in presentence custody from June 26, 2013, to March
     28, 2014, a total of 276 days. The written judgment also ordered defendant to “pay the costs of
     prosecution herein.”
¶5       On April 9, 2014, the circuit clerk entered the judgment for costs in the amount of $409.02.
     On April 17, 2014, defendant filed a motion to reconsider his sentence which did not challenge
     the judgment of $409.02. On April 25, 2014, after the court denied defendant’s motion to
     reconsider his sentence, defendant filed a notice of appeal.
¶6       A payment status information sheet, dated July 16, 2014, is included in the record on
     appeal. The payment status sheet contains the following information:
             “Clerk                                      100.00
             State’s Atty                                50.00
             Sheriff                                     67.02
             Court                                       50.00
             Automation                                  15.00
             Violent Crime                               20.00
             Judicial Security                           25.00
             Document Storage                            15.00
             Medical Costs                               10.00
             Youth Diversion                             5.00
             Clerk Op Deduction                          0.25
             Drug Court                                  4.75
             Clerk Op Add-Ons                            10.00
             State Police Svcs                           10.00
             State Police Ops                            15.00
             SA Automation Fee                           2.00
             Probation Ops Fee                           10.00
             Total                                       409.02.”


                                                  -2-
¶7                                               ANALYSIS
¶8         The only issue raised on appeal involves a challenge to the monetary component of
       defendant’s sentence. Defendant asks this court to enter a summary order remanding the matter
       with direction for the trial court to order any mandated statutory fines and for the circuit clerk
       to disclose and name any of those additional costs imposed by the clerk. Defendant also asks
       this court to direct the trial court to award the $5-per-day presentence incarceration credit for
       eligible fines. 725 ILCS 5/110-14 (West 2014).
¶9         The State opposes a summary remand, in part, because “defendant was ordered to pay
       costs” and “there is no indication that any fines were ordered.” Contrary to the State’s
       conclusory assertion, the July 16, 2014, payment status information sheet contained in this
       record refutes the State’s argument. The payment sheet clearly reveals the following fines were
       included in the judgment total of $409.02: $50 court system fund fine (55 ILCS 5/5-1101(c)
       (West 2012); People v. Ackerman, 2014 IL App (3d) 120585, ¶ 30 (holding the court systems
       fund assessment is a fine)); $20 Violent Crimes Victims Assistance Fund fine1 (725 ILCS
       240/10(b)(1) (West 2012); People v. Higgins, 2014 IL App (2d) 120888, ¶ 29 (finding that the
       clear language of the statute classifies the Violent Crimes Victims Assistance Fund assessment
       as a mandatory fine)); $10 medical costs fine (730 ILCS 125/17 (West 2012); People v.
       Jernigan, 2014 IL App (4th) 130524, ¶ 38 (holding that the $10 “Medical Costs” assessment
       imposed pursuant to section 17 of the County Jail Act is a fine)); $5 youth diversion fine (55
       ILCS 5/5-1101(e) (West 2012); People v. Graves, 235 Ill. 2d 244, 251-54 (2009) (finding that
       the youth diversion assessment was a fine despite its statutory label as a fee)); and $5 drug
       court fine (55 ILCS 5/5-1101(f) (West 2012); People v. Warren, 2014 IL App (4th) 120721,
       ¶ 131 (holding the $5 drug court assessment, despite its statutory label as a “fee,” was a fine
       because defendant never participated in drug court and, therefore, the fee did not reimburse the
       State for the costs of prosecuting defendant)).
¶ 10       The above listed fines may only be imposed by an order of the trial court. Warren, 2014 IL
       App (4th) 120721, ¶ 82 (the imposition of fines is a judicial act). The clerk of the court is a
       nonjudicial member of the court, and it has no power to levy fines. People v. Shaw, 386 Ill.
       App. 3d 704, 710 (2008). A fine imposed by the circuit clerk is void. People v. Larue, 2014 IL
       App (4th) 120595, ¶ 56. To date, with reference to monetary sentencing errors, our supreme
       court has held that “[a] challenge to an alleged void order is not subject to forfeiture” and may
       be raised for the first time in a reviewing court. People v. Marshall, 242 Ill. 2d 285, 302 (2011).
¶ 11       We recognize that correctly calculating the financial component of a felony sentence has
       become a very complex process, in part, because the various fines and costs are codified in
       several different acts. See People v. Williams, 2013 IL App (4th) 120313, ¶ 25 (observing the
       complexity of the fines and fees created by the legislature and providing a reference sheet to
       the citation and monetary amount of several fines). In Williams, our respected colleagues from
       the Fourth District Appellate Court included an appendix with their opinion for the purpose of
       guiding the circuit courts, circuit clerks, prosecutors, and defense attorneys in that district. Id.
       ¶ 25. Similarly, in this case, we follow the precedent established in Williams and attach our




          1
            Because defendant’s offense was committed in 2013, the Violent Crime Victims Assistance Fund
       fine should be $100.
                                                    -3-
       own appendix2 concerning fines and costs for the purpose of providing guidance to the trial
       courts in the Third District struggling with the same financial sentencing issues.
¶ 12       In conclusion, we vacate the monetary assessments imposed by the clerk in the amount of
       $409.02. We remand the matter to the trial court to review and correct the monetary component
       of defendant’s sentence and allow the $5-per-day presentence incarceration credit towards the
       eligible fines.

¶ 13                                       CONCLUSION
¶ 14       The judgment of the circuit court of Rock Island County is vacated and remanded with
       directions.

¶ 15       Vacated and remanded with directions.




           2
            The appendix in this case is limited to felony dispositions, other than serious traffic offenses, and
       differs from the broader approach of the Fourth District’s appendix in Williams. In addition, the
       appendix attached to this opinion contains updated statutory authority, recent case law, and other useful
       information which has developed since Williams was published in 2013.
                                                       -4-
                                            –
                              Appendix Mandatory “Add-On” Fines
                                    (for felonies excluding serious traffic offenses)

Fines Eligible for $5 Per Diem Credit
Assessed based on date of offense

  1. Discretionary 730 ILCS 5/5-4.5-50(b) Eff.                      Cannot exceed $25,000 (or amount specified     $ Varies*
                                                                    in statute).
      Felony Fine                                   7/1/09


  2. Offense Specific Mandatory Minimum                             As required by statute when applicable         $ Varies*
      Fine

  3. Expungement        730 ILCS                    Eff.            Shall be added to every criminal sentence       $30.00*
                                                                    and remitted as follows:
      Juvenile          5/5-9-1.17(a)               1/1/10
                                                                    $10 to State Police Services Fund,
      Records Fine                                                  $10 to State’s Attorney’s Office, and
                                                                    $10 to Circuit Court Clerk Op. Fund.
                                                                    Fine- People v. Smith, 2013 IL App (2d)
                                                                    120691, ¶ 16; People v Larue, 2014 IL App
                                                                    (4th) 120595, ¶ 56


 ◊4. Violation of       730 ILCS                    Eff.                                                           $200.00*
      Order of          5/5-9-1.16(a)               1/1/09
      Protection
      Fine

  5. Drug-Street        730 ILCS 5/5-9-1.1(a)       Eff.            Determined by Judge based on evidence.         $ Varies*
                                                                    Fine- People v. Lewis, 234 Ill. 2d 32, 44-45
      Value Fine        730 ILCS                    1/1/82
                                                                    (2009)
                        5/5-9-1.1-5(a)                              Fine- People v. Bell, 2012 IL App (5th)
                                                                    100276, ¶ 42



  6. Drug-CJIA          730 ILCS 5/5-9-1.1(e)       Eff.            Fine- People v. Williams, 2014 IL App (3rd)     $25.00*
                                                                    120240, ¶ 14
      Projects Fund     730 ILCS                    9/11/05
      (Drug Task        5/5-9-1.1-5(c)
      Force Fund)


  7. Drug-              730 ILCS 5/5-9-1.1(f)       Eff.            1/1/12-12/31/15 $20; After 12/31/15 $40        $ Varies*
                                                                    Fine- People v. Williams, 2014 IL App (3rd)
      Prescription      730 ILCS                    1/1/12
                                                                    120240, ¶ 14
      Pill/Drug         5/5-9-1.1-5(d)
      Disposal Fund

  8. Drug Trauma        730 ILCS 5/5-9-1.1(b)       Eff.            Fine- People v. Jones, 223 Ill. 2d 569, 593    $100.00*
                                                                    (2006)
      Center Fund       705 ILCS 105/27.6(c)        7/18/96
                                                                    Applies to Cannabis, C/S, and Meth



  9. Drug               720 ILCS 550/10.3(a)        Eff.            Fine- People v. Jones, 223 Ill. 2d 569, 588
                                                                    (2006)
      Assessment        720 ILCS 570/411.2(a)       1/1/92
                                                                    One assessment per case
      Fine                                                          highest assessment to be applied
                                                                                            Class X                $3,000.00*
                                                                                            Class 1                $2,000.00*
                                                                                            Class 2                $1,000.00*
                      (* Denotes $5 Eligible Fines, ◊ Denotes No Cases to Date)
                                                                                     Class 3 or 4              $500.00*


◊10 Drug- Contr.       720 ILCS               Eff.          Emergency response = collecting evidence
                                                            or securing a site where controlled
                                                                                                              $750.00*
   . Subst.            570/411.4(b)           1/1/12                                                         First Offense
                                                            substances were manufactured – per statute
     Manufacture                                            “fine”
     Emergency                                                                                                $1,000.00*
     Response Fine                                                                                           Second
                                                                                                             Offense

◊11 Drug- Meth.   720 ILCS 646/90(c)          Eff.          Emergency response = collecting evidence
                                                            or securing a site where meth was
                                                                                                              $2,500.00*
   . Manu. Emerg.                             1/1/12
                                                            manufactured – per statute “fine”
     Response Fine


◊12 Drug-Meth          730 ILCS               Eff.          Meth cases only.                                   $100.00*
   . Law               5/5-9-1.1-5(b)         1/1/06
     Enforcement
     Fine

◊13 Gang Member 730 ILCS 5/5-9-1.19           Eff.                                                             $100.00*
   . Fine                                     7/13/10


◊14 Parole Fine        730 ILCS 5/5-9-1.20    Eff.                                                             $25.00*
   .                                          8/5/11


15. Domestic           730 ILCS 5/5-9-1.5     Eff.          Fine- People v. Pohl, 2012 IL App (2d)             $200.00*
                                                            100629, ¶ 13
     Violence Fine                            1/1/05

     Local Fines- Eff. Date-date of County Board Resolution
     People v. Graves, 235 Ill. 2d 234, 252-55 (2009): Legislature conferred authority for
     County Boards to approve certain “fines” for criminal sentences.
16. Court System 55 ILCS 5/5-1101(c)                    Fine- People v. Smith, 2013 IL App (2d) 120691,        $50.00*
                                                        ¶¶ 17-21; People v. Ackerman, 2014 IL App (3d)
     Fine                                               120585, ¶30; People v. Larue, 2014 IL App (4th)
                                                        120595, ¶70


17. Specialty         55 ILCS 5/5-1101(d-5)             “On a judgment of guilty or grant of supervision.”     $10.00*
                                                        Funds Mental Health, Drug, and Veteran’s Court.
     Court Fund                                         Fine- People v. Graves, 235 Ill. 2d 244, 255
                                                        (2009)


18. Peer Court        55 ILCS 5/5-1101(e)               Where Youth Diversion/Peer Court exists.                $5.00*
                                                        Fine- People v. Graves, 235 Ill. 2d 244, 255
     Fund                                               (2009)



19. Drug Court        55 ILCS 5/5-1101(f)               Where Drug Court exists                                 $5.00*
                                                        Fine- People v. Williams, 2011 IL App (1st)
     Fund                                               091667-B, ¶19; People v. Warren, 2014 IL App
                                                        (4th) 120721, ¶129




                     (* Denotes $5 Eligible Fines, ◊ Denotes No Cases to Date)
20. Children’s        55 ILCS 5/5-1101(f-5)              Where Child Advocacy Center exists.            as    $ amt. per
                                                         set by County Board -$5-$30
     Advocacy                                                                                                 county board
                                                         Fine- People v. Jones, 397 Ill. App. 3d 651, 664
     Center Fund                                         (1st Dist. 2009); People v. Cameron, 2012 IL         *
                                                         App (3d) 110020, ¶ 42


◊21 CASA Fund         55 ILCS 5/5-1101(f-10)             $10-$30 as set by County Board                       $ amt. per
   .                                                                                                          county board
                                                                                                              *

◊22 Judicial          55 ILCS 5/5-1101.3                 Will and Kane Counties only                            $25.00*
   . Facility Fund

“Add-On” Fines NOT Eligible for $5 Per Diem Credit


23. Medical           730 ILCS          Eff.          Fine- People v. Larue, 2014 IL App (4th) 120595,           $10.00
                                                      ¶ 57
     Costs Fine       125/17            8/14/96

◊24 Domestic          730 ILCS 5/5-9-   Eff. 1/1/92                                                              $10.00
   . Battery Fine     1.6


◊25 Violation of      730 ILCS 5/5-9-   Eff. 1/1/98   Assessed if the protected person is a family member        $20.00
   . Order of         1.11(a)
     Protection
     Fine-Family
     Member

◊26 UUW               730 ILCS 5/5-9-   Eff.          Unlawful use of weapon convictions only.                  $100.00
   . Trauma           1.10              7/18/96
     Center Fund

27. Sexual            730 ILCS          Eff. 1/1/05   Sex and pornography offenses only.                        $200.00
                                                      Fine- People v. Smith, 2014 IL App (4th) 121118,
     Offense Fine     5/5-9-1.7(b)(1)
                                                      ¶¶75-77


28. Sex Offender      730 ILCS 5/5-9-   Eff. 6/1/08   Sex and pornography offenses only.                        $500.00
                                                      Fine- People v. Dalton, 406 Ill. App. 3d 158, 164 (2d
     Investigation    1.15
                                                      Dist. 2010); People v. Smith, 2014 IL App (4th)
     Fund Fine                                        121118, ¶81


◊29 Child Porn.       730 ILCS 5/5-9-   Eff. 1/1/08   Child pornography offenses only.                          $500.00
   . Fine             1.14


◊30 Arson Fine        730 ILCS 5/5-9-   Eff.          Arson offenses only.                                      $500.00
   .                  1.12(a)           7/10/03


31. Drug Spinal       730 ILCS 5/5-9-   Eff. 1/1/02   Applies to Cannabis, Meth, Controlled Subs.                $5.00
                                                      Fine- People v. Jones, 223 Ill. 2d 569, 599 (2006)
     Cord Injury      1.1(c)




                     (* Denotes $5 Eligible Fines, ◊ Denotes No Cases to Date)
 32. Violent          725 ILCS 240/                    Every felony conviction & not only violent offenses.      $100.00
                                                       Crimes before 7/16/12, $4/40 of total eligible fines,
      Crime Victim    10(b)                                                                                     or
                                                       crimes after 7/16/12, $100
      Assist.                                          Fine- People v. Higgins, 2014 IL App (2d) 120888,        $__________
                                                       ¶ 29;                                                    _
                                                       People v. Dillard, 2014 IL App (3d) 121020, ¶ 11;
                                                       People v. Warren, 2014 IL App (4th) 120721,
                                                       ¶¶ 133-137


 33. Criminal         730 ILCS                         Crimes before 8/12/15 $10/ 40 of total eligible fines;     $ Varies
                                                       Crimes after 8/12/15 $15/40 of total eligible fines.
      Surcharge       5/5-9-1(c)
                                                       Fine- People v. Jones, 223 Ill. 2d 560, 582-87 (2006)



 34. State’s          55 ILCS                          Added to every count                                       $ Varies
                                                       Downstate: $30 + $2 SA Auto Cost;
      Attorney’s      5/4-2002
                                                       Cook: $60 + $2 SA Auto Cost;
      Costs           55 ILCS                          Cost- People v. Bradford, 2014 IL App (4th)
                      5/4-2002.1                       130288, ¶ 41; People v. Dalton, 406 Ill. App. 3d 158,
                      (See Also #44)                   164 (2nd Dist. 2010)


 35. Public           55 ILCS                          Cook County Only                                            $2.00
                                                       Cost- People v. Bowen, 2015 IL App (1st) 132046,
      Defender        5/3-4012
                                                       ¶ 64
      Auto. Cost


Costs NOT Subject to $5 Per Diem Credit–use date of sentencing

 36. Bond Cost       725 ILCS 5/110-7(f)     Downstate: 10% of Bond Posted                                      $ Varies
                                             Cook: Not more than $100
                                             Cost- People v. Lange, 102 Ill. 2d 225, 228-29 (1984)



 37. Clerk Filing                            Cost- People v. Pohl, 2012 IL App (2d) 100629, ¶¶ 7-9
                                             Cost- People v. Larue, 2014 IL App (4th) 120595, ¶ 66
      Cost
      (based on      705 ILCS                                                            180,000- 500,000       CF=
      size of        105/27.1a(w)                                                                               $40-$100
      county)        705 ILCS 105/27.2(w)                                                500,000-3,000,000      CF=
                                                                                                                $80-$125
                     705 ILCS 105/27.2a(w)                                               3,000,000+             CF=
                                                                                                                $125-$190

 38. Drug Crime      730 ILCS 5/5-9-1.4(b)         Caution: Cost- People v. White, 333 Ill. App. 3d 777 (2d     $100.00
                                                   Dist. 2002); Fine- People v. Williams, 2013 IL App (4th)
      Lab Anal.                                    120313
      Cost


◊39 Sheriff          725 ILCS 5/124A-5       Upon conviction for costs of serving arrest warrant and
                                             extradition from other state or county.
                                                                                                                $ Actual Cost
   . Costs-
      Extradition

◊40 Sheriff          55 ILCS 5/4-5001        Costs to bring offender from jail to court. $10 per court
                                             appearance.
                                                                                                                 $10.00/ Ct
   . Costs-                                                                                                        App.




                     (* Denotes $5 Eligible Fines, ◊ Denotes No Cases to Date)
◊41 Court            55 ILCS 5/5-1103          One Cost per felony complaint. $1-$25, as set by county board
                                               resolution.
                                                                                                               $ Varies per
   . Security                                                                                                  County
                                               Caution See People v. Graves, 235 Ill. 2d 244, 252-55 (2009):
      (Services)                               Legislature has conferred authority upon County Boards to       Board
      Cost                                     approve fines to be imposed as part of criminal sentences       Resolution


 42. Clerk           705 ILCS              .   One Cost per felony complaint. $1-$25, as set by county board   $ Varies per
                                               resolution.
      Automation     105/27.3a(1)                                                                              County
                                               Cost- People v. Martino, 2012 IL App (2d) 101244, ¶ 30;
      Cost                                     Caution See People v. Graves, 235 Ill. 2d 244, 252-55 (2009):   Board
                                               Legislature has conferred authority upon County Boards to       Resolution
                                               approve fines to be imposed as part of criminal sentences


 43. Clerk           705 ILCS                  One Cost per felony complaint. $1-$25, as set by county board   $ Varies per
                                               resolution. $1-$25.
      Document       105/27.3c(a)                                                                              County
                                               Cost- People v. Tolliver, 363 Ill. App. 3d 94, 97 (1st Dist.
      Storage                                  2008).                                                          Board
      Cost                                     Cost- People v. Martino, 2012 IL App (2d) 101244, ¶ 30          Resolution
                                               Cost- People v. Larue, 2014 IL App (4th) 120595, ¶ 62


 44. State’s         55 ILCS 5/4-2002          Downstate: $10 Prelim. Hrg. Cost;                               $ Varies
                                                 $25/ day of trial
      Attorney’s     55 ILCS 5/4-2002.1
                                               Cook: $20 Prelim. Hrg. Cost;
      Costs          (See Also #34)              $50/ day of trial
                                               Cost- People v. Dalton, 406 Ill. App. 3d 158, 164 (2nd Dist.
                                               2010)


 45. DNA             730 ILCS 5/5-4-3(j)       Does not apply if defendant has been ordered to pay DNA Cost    $250.00
                                               in a prior case.
      Analysis                                 Cost- People v. Johnson, 2011 IL 111817, ¶ 28
      Cost




 CAUTION: Amounts authorized by Clerks Act without reference in Crim. Code or Code
of Corrections-
 46. State Police 705 ILCS                      Applies only where County has Clerk $ Varies
                                                Automation Cost
      Ops.            105/27.3a(1.5)                                                                           based on
                                                                       Amount Varies ($0-$15)
      Assistance                                                       Fine- People v. Moore, 2014 IL App      amount of
      Fund                                                             (1st) 112592-B, ¶ 46                    automation
                                                                       Fine- People v. Wynn, 2013 IL App       fund*
                                                                       (2d) 120575, ¶ 13
                                                                       Fine- People v Larue, 2014 IL App
                                                                       (4th) 120595, ¶ 56


 47. Probation        705 ILCS                                         Fine or Cost? Caution People v.            $10.00 *
                                                                       Rogers, 2014 IL App 4th 121088, ¶ 39
      Ops. Fund       105/27.3a(1.1)

◊48 Arson Burn        705 ILCS 105/27.6(p)       Eff. 1/1/16           Arson offenses only. Remitted to
                                                                       George Bailey Memorial Fund.
                                                                                                                 $250.00
   . Victim Relief

◊49 State Police      705 ILCS 105/27.6(n)       Eff. 1/1/13           Any person convicted of a “violation       $15.00
                                                                       of the Criminal Code”.
   . Merit Board
      Safety Fund




                     (* Denotes $5 Eligible Fines, ◊ Denotes No Cases to Date)